DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 1/5/21.  Claims 1-15 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claim(s) 1-3, 7, and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sung et al. (US 8,122,017).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sung, and further in view of Page (US 8,126,884).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sung, and further in view of Yang et al. (US 8,407,229).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sung, and further in view of Horowitz (6,446,066).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-3, 7, and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sung et al. (US 8,122,017).

With respect to claim 1, Sung teaches a computer-implemented method comprising: 
obtaining a multiplicity of files (Sung, Col. 2 Li. 50-58, access the database containing all source code for multiple projects); 
dividing the multiplicity of files into disjoint file subsets (Sung, Col. 3 Li. 60-64, the user may specify a subset of a database, or a specific database from a group of databases to conduct the search, the subset may be a specific programming language, type of programming language, local database or remote database), such that all files in each file subset from the disjoint file sets are contained in a different combination of repository and repository tag (Sung, Col. 2 Li. 26-45, source code files are associated with tag information & Col. 3 Li. 12-19, the tag reflects the function definition, variables, defines, and programming statements), comprising: 
searching for repository tag and repository combinations in which each file is contained (Sung, Col. 3 Li. 57-59, the user may enter the tag name the user is looking for in the tag name text box in order to search the database for all occurrences of the tag name & Col. 2 Li. 50-58, database containing all source code for multiple projects); and 
selecting a subset of the repository tag and repository combinations which contain all files, such that at least one first repository and repository tag combination 
outputting the first repository and repository tag combination for each of the file subsets (Sung, Col. 3 Li. 66- Col. 4 Li. 8, the search results box 122 may display the hits that were searched).

With respect to claim 2, Sung teaches the method of Claim 1 wherein the at least one value indication relates to meta data associated with the first repository or repository tag (Sung, Fig. 1 & Col. 3 Li. 23-28 & Col. 4 Li. 8-14, the index includes information for the tags and the results are ranked based on tag popularity score).

With respect to claim 3, Sung teaches the method of Claim 1 wherein the at least one value indication comprises a popularity index of the first repository or repository tag (Sung, Col. 4 Li. 6-26, the search results are ranked according to popularity score).

With respect to claim 7, Sung teaches the method of Claim 1, wherein the second repository contains the first repository (Sung, Fig. 1 & Col. 4 Li. 6-26).

claim 12, Sung teaches the method of Claim 1 wherein selecting the subset of the first repository tag and repository combinations comprises: determining at least two repositories containing a first set of files; and selecting from the at least two repositories, a repository whose value is higher than a value of another of the at least two repositories (Sung, Col. 4 Li. 27-56, select currently opened directories such that the files in a current directory are ranked higher than those files that are not).

With respect to claim 13, Sung teaches the method of Claim 12 further comprising: determining a second set of at least two repositories containing a set of files other than the first set of files; and selecting from the second set a second repository whose value is higher than a value of another of the second set (Sung, Col. 4 Li. 54-62, results that are closer to the current directory may be displayed first, while results that are further away are displayed later).

	With respect to claims 14 and 15, the limitations are essentially the same as claim 1, and are thus rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sung, and further in view of Page (US 8,126,884).

With respect to claim 4, Sung teaches the method of Claim 1, as discussed above.  Sung doesn't expressly discuss wherein the at least one value indication comprises a number or quality of external links pointing at the first repository.
Page teaches wherein the at least one value indication comprises a number or quality of external links pointing at the first repository (Page, Col. 2 Li. 60- Col. 3 Li. 5, a document is ranked higher if it has more links to it and/or if the references are from highly important web pages).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sung in view of Page because it provides a scalable document ranking method to extremely large databases whose content has a large variation in quality and importance (Page, Col. 2 Li. 49-54).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sung, and further in view of Yang et al. (US 8,407,229).

With respect to claim 5, Sung teaches the method of Claim 1, as discussed above.  Sung doesn't expressly discuss wherein the at least one value indication comprises a number of files in the files subset contained in the first repository.

	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sung with the teachings of Yang because it indicates which data is more appropriate for the searched term (Yang, Col. 5 Li. 33-35).

With respect to claim 6, Sung teaches the method of Claim 1, as discussed above.  Sung doesn't expressly discuss wherein the at least one value indication comprises a ratio between a number of files in the files subset and a number of files in a repository that contains the files, such that a higher ratio indicates a higher value for the indication.
Yang teaches wherein the at least one value indication comprises a ratio between a number of files in the files subset and a number of files in a repository that contains the files, such that a higher ratio indicates a higher value for the indication (Yang, Col. 5 Li. 20-40, a content hit ratio is a relative measurement of hits based on a degree of matching towards each property, if a query is compared to all of the possible databases and the hit rate is in a range of 1% to 60%, the databases with more than a 30% hit ratio are related to a relevant property for the query).
.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sung, and further in view of Horowitz (6,446,066).

With respect to claim 8, Sung teaches the method of Claim 1, as discussed above.  Sung doesn't expressly discuss wherein searching for the repository tag and repository combinations comprises using a vector representation of repository tags associated with each repository and files associated with each repository tags.
Horowitz teaches wherein searching for the repository tag and repository combinations comprises using a vector representation of repository tags associated with each repository and files associated with each repository tags (Horowitz, Col. 3 Li. 40-48, each list of subdocuments associated with a term in the inverted database is represented and stored by a technique known as run length encoding. This approach recognizes that binary bit strings typically consist of repeated sets of bits of the same value (i.e., "1's" and "0's"), which can be encoded for later application).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sung with the teachings of Horowitz because it allows efficient compression of the represented values (Horowitz, Col. 2 Li. 43-48).

With respect to claim 9, Sung teaches the method of Claim 6 wherein the vector representation is a compact vector representation (Horowitz, Col. 3 Li. 40-48, binary bit strings typically consist of repeated sets of bits of the same value (i.e., "1's" and "0's"), which can be encoded for later application. Using this technique, long binary bit strings that span millions of characters can be efficiently compressed into notably smaller bit strings).

With respect to claim 10, Sung teaches the method of Claim 9 wherein the vector representation comprises a sequence of byte pairs, wherein a first byte in each byte pair comprises a code and wherein the second byte in each byte pair represents a number to be read in accordance with the code (Horowitz, Col. 4 Li. 12-20, each run of  "1's" and "0's" in a given bit string could be encoded with a first indicator that identifies the polarity of the run as either a "1" or a "0" and a second indicator that identifies the total number of bits contained within the run. In this regard, each variable (i.e., X1, X2 , X3, etc.) would be a two-number designation in which the first number would be the binary value and the second number would be the length of the run for each of those values, such as {1,25; 0,3; 1,128; 0,14}.)

With respect to claim 11, Sung teaches the method of Claim 10 wherein the code is selected from the group consisting of: a value of the second byte represents a number of consecutive zeros; the value of the second byte represents a number of consecutive ones (Horowitz, Col. 4 Li. 16-20, each variable (i.e., X1, X2 , X3, etc.) 
the value of the second byte multiplied by two represents a number of consecutive zeros; the value of the second byte multiplied by two represents a number of consecutive ones; the value of the second byte multiplied by three represents a number of consecutive zeros; the value of the second byte multiplied by three represents a number of consecutive ones; two in a power of the value of the second byte represents a number of consecutive zeros; and two in the power of the value of the second byte represents a number of consecutive ones.

Response to Amendment
35 U.S.C. 112 Rejections
With regard to claims 1-3, 7, and 12-15, the amendments to the claims have overcome the 35 U.S.C. 112 rejection.  The Examiner withdraws the 35 U.S.C. 112 rejection to claims 1-3, 7, and 12-15.  

Response to Arguments
35 U.S.C. 102 Rejections
Applicant's arguments filed 10/14/20 have been fully considered but they are not persuasive. 
Applicant argues that Sung fails to teach “searching for repository tag and repository combinations in which each file is contained” because Sung teaches 

Applicant argues that Sung fails to teach “searching for repository tag and repository combinations in which each file is contained” because Sung teaches searching for one or more files containing a string rather than searching for repository tag and repository combinations i.e., multiple combinations of repository tag and repositories, wherein each combination contains the required files.  The Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “multiple combinations of repository tag and repositories, wherein each combination contains the required files.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Sung teaches “searching for repository tag and repository combinations in which each file is contained” by allowing users to search for tags within a subset of a database or a specific database in a group of databases (Col. 3 Li. 57-62).

Applicant argues that Sung fails to teach “selecting one repository tag and repository combination over another” because Sung teaches search results ranked according to popularity, wherein each search result is a file, rather than selecting one repository tag and repository combination i.e., a first combination of repository tag and an open source project associated with the tag and comprising a plurality of files, over a second combination.  The Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a first combination of repository tag and an open source project associated with the tag and comprising a plurality of files, over a second combination”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Sung teaches “selecting one repository tag and repository combination over another” by ranking source code files from specific repositories that contain the searched for tag and have a certain popularity score (Col. 6 Li. 9-23).



35 U.S.C. 103 Rejections
Applicant argues in substance that claims 5, 6, and 8-11 are dependent from claim 1 and since the further references are deficient in remedying the deficiency of Sung, claims 5, 6, and 8-11 are patentable over the combination of Sung and Yang as cited, however, as discussed above, the 35 U.S.C. 102 rejection of claim 1 is maintained, therefore the 35 U.S.C. 103 rejection of claims 5, 6, and 8-11 is maintained.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169